 PRODUCERS RICE MILL, INC.119organization is seeking their separate representation, we shall,contrary to the Petitioner's contention, include them in theunit. 8We find that all production and maintenance employees at theEmployer's Charlotte, North Carolina, plant, including theshipping clerk, the knitted work collector, and cafeteria em-ployees, but excluding office clerical employees, painters,nurses,truckdrivers, watchmen-firemen, fixers, the mainte-nance fixer-learner, foreman-fixers, the assistant foreman-fixer, the foreladies in the finishing and inspecting, mending,greigegoods inspecting, and packing departments, the headdyer, the utility man, and all other supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]8 TheAlliance ManufacturingCompany, 101 NLRB 112.PRODUCERS RICE MILL, INC., AND PRODUCERS DRYER,INC.andINTERNATIONAL UNION OF UNITED BREWERY,FLOUR, CEREAL, SOFT DRINK AND DISTILLERY WORK-ERS OF AMERICA, CIO, Petitioner. Case No. 32-RC-637.July 13, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Seymour X.Alsher, hearing officer. The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard had delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son].Upon the entire record in this case, the Board finds:1.Both the Mill and the Dryer are farmer-owned coopera-1The petition as filed covered only the employees of Producers Rice Mill, Inc., hereincalled the Mill. At the hearing the petition was amended to include Producers Dryer, Inc.,herein called the Dryer, as an Employer, and the unit was amended to include the employeesof the Dryer Both Employers objected to the amendments on thegrounds that: (1) TheDryer had received no formal notice of the petition or of the hearing; and (2) the Petitionerhad not formally requested recognition before the hearuig for the unit sought in the amendedpetition.Regarding the first contention, the Dryer was represented at the hearing, andparticipated fully. It presented testimony and was accorded an opportunity to be heard Asitdid not claim surprise, and made no showing of prejudice, the objection is overruled.Arena-North, Inc., et al., 93 NLRB 375; Imperial Garden Growers, 91 NLRB 1034. How-ever,as noted hereafter, we shall not direct an election among the Dryer's employeesWith regard to the second contention, it is sufficient that at the hearing the Petitioner'sstatus as a bargaining agent for the unit sought was disputed. This objection is thereforeoverruled also Advance Pattern Company, 80 NLRB 29.106 NLRB No 18. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives. The Dryer dries green grain,mostly rice,on a fixed feeper bushel basis during a 6- to 8-week season beginningSeptember 1, each year,and thereafter operates as a commer-cial construction company.The Mill mills and markets driedrice, its plant generally operating through most of the year.Title to the grain they handle passes to neither of the Em-ployers,as they operate as agents of the farmers. The Mill'sannual out-of-State sales exceed $25,000 per year. The ricehandled by the Dryerwhich is shipped to the Mill,is valuedat $50,000 per year.Although as found infra,the Mill and the Dryer do not con-stitute a single employer,we find that jurisdiction is properlyasserted over these Employers,consideredindividually.22.The labor organizations involved claim to representcertain employees of the Employers.3.A question affecting commerce exists concerning therepresentation of employees of the Employers within themeaning of Section 9(c) (1) and Section 2 (6) and(7) of theAct. 34.The Petitioner and the Intervenor,International Associ-ation of Machinists,Local Lodge 674,AFL, seek a unit con-sisting of all production and maintenance employees of bothEmployers,at their Stuttgart,Arkansas,plants. As to scope,theEmployers contend that only separate units of the em-ployees of each Employer are appropriate.As to composition,the parties are in disagreement concerning the placement ofseasonal employees and alleged supervisors of the Dryer.Neither Employer has any history of collective bargaining.The Mill and the Dryer were incorporated in 1943 and 1946,respectively.Up to 1946,the farmers of Arkansas Countymostly dried their rice in the field,and the Dryer was organ-ized by a minority of the Mill's stockholders,over the opposi-tion of the Mill's operating manager.It appears,however, thattheDryer is presently an important factor in attracting busi-ness to the Mill,and that over 65 percent of the rice processedby the Mill comes from the Dryer. From 50 to 90 percent of theDryer's production goes to the Mill.At present,over 80 percentof the Dryer'sstockholders constitute over 70 percent of theMill'sstockholders.The president and another member of theMill'sboard of directors serve the Dryer in the same capaci-ties,but thebalance of the Mill's 7-man board and the Dryer's5-man board,and their other officers,are different.The Dryer is located between facilities of the Mill,on landpurchased from the Mill,and does not have a separate watch-man, although the Mill's watchman is not responsible for theDryer's property.Since its second year of operationthe Dryerhas had its office in the Mill's office building,rent free. ItsZStanislaus Implementand Hardware Co., 91 NLRB 618; Hollow Tree Lumber Co , 91NLRB 635; Evan Hall Sugar Cooperative, Inc , 97 NLRB 1258.3The Employersquestionedwhether thePetitionermade an adequateshowing ofinterestA showing ofinterest is an administrative matter not lirigableby theparties.We are ad-ministrativelysatisfiedthat the Petitioner's showingof interest is adequateBirminghamCasket Company, 92 NLRB 573. PRODUCERS RICE MILL, INC.121conveyorbelt movesdried rice directly into the Mill,and whenthere'isa breakdown in theMill'sstoragemachinery theDryer's employeeshelp make repairsbecausethe Dryer hasunusuallysmall storage space, and unless farmerspick theirgrainup promptly or theMill's storage facilities are available,the Dryermust close down.Other thantomake emergency repairsin the Mill's storagemachinery, the laborforces ofthe twoEmployers do notmingle and there is no employee interchangebetween them;none of theDryer'spresent permanentemployeeswas everemployed by the Mill.Each Employer has a separate officearea, office staff, officemachinery,telephone listing,books,records,and payroll. The Millprocesses and markets riceonly; the Dryerdries rice,oats,wheat,corn,and soy beans,and engages in commercial constructionwork after the dryingseason isover.Their boardsof directorsrarelymeet to-gether, and their labor relations are under the separate juris-dictions of their respective operating managerswho separatelysupervisetheir employeesand set labor conditions.There isno evidencethat they have commonconditionsof employment.4Underall the circumstances,and in the absence of a suffi-cient showing ofcommon control of laborrelations policiesof these separate entities,the Employersdo not constitute asingle employerwithin themeaning ofSection 2 (2) of the Act. 5As neither Employer has had any history of collective bar-gaining, there is no basisfor a multiemployer unit, and weshall thereforeconsider the appropriateness of separatebargaining units.The Mill operates with a force of 40 to 45 employees fromSeptember1 to November 30, eachyear, and 20 to 25 employeesduring substantiallythebalance of the year.6There is nodisagreement between the parties asto the composition of thisunit,whichappears to be composedof the substantially year-round employees,and no request has been madethat theelection in this unit be postponed.Accordingly, we find that aunit of theMill's productionand maintenance employees isappropriate and shall direct an immediate electiontherein.As previouslystated,the Dryeroperates as a grain drierfor 6to 8 weeks ayear,beginningabout September 1, andthereafter it does constructionwork for othercompanies,includingtheMill.It has a permanent labor forceof 5 workers,and this force is increasedto 30 or 35duringthe dryingseason. These seasonal employeesare unskilled and the Em-ployermakes no effort to securetheir return from year toyear. The recorddoes not establishthe number that return fora second season;the only specific evidence is that only 2 or 34The only instance of mutual consultation by the Employers concerning labor relationspolicy occurred recently when their boards of directors met together to discuss the or-ganizing drive that culminated in the instant case.5 Jefferson Co., Inc., 105 NLRB 202; The Fli- Back Company and the Sock- It Company,85 NLRB 959;The Clark Thread Company, 79 NLRB 542.6Although the Mill's labor force may occasionally be reduced in March or May, annually,it is continued if any construction or maintenance work remains. 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDout of 35 come back for more than 2 seasons.The Dryer'sconstruction work is sometimes done by temporary employeeshired for the job, and otherwise by a labor force supplied byan independent contractor.The seasonal drying employees? oftheDryer could properly be included in A production andmaintenance unit because they work alongside the regularworkers and perform similar tasks,although they do notreceive the same benefits as the permanent workers.8However,we are of the opinion that their seasonal tenure of employmentisnot sufficiently regular or substantial to entitle them toparticipate in an election and, accordingly, we find themineligible to vote.9Of the Dryer's 5 permanent workers,only 1 is admittedlynot a supervisor.The other 4, who the Employer contendsare supervisors,have authority to hire and discharge whenthey have subordinates.They have such subordinates duringthe drying season and frequently when the Dryer has construc-tion contracts.Between May 4 and October 15, 1952, theysupervised construction and drying workers; thereafter, untiltheend of November 1952,they supervised maintenanceworkers.Since then there has been 1 minor construction jobwhich,at the time of the hearing,required the supervisoryservices of 2 of the individuals in question.As it appears thattheywere supervisors for most of last year,none of the 4disputed workers is eligible to vote.10In view of the foregoing,only one of the Dryer's productionandmaintenance workers is eligible to vote. Therefore, weshall not direct an election in a unit of the Dryer'sworkers.PWe find that all production and maintenance employees ofProducers Rice Mill,Inc., at its Stuttgart,Arkansas,plant,excluding all office-clerical employees,guards,professionalemployees,and all supervisors as defined in the Act,constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication.]7Both unions agreed to the exclusion of the seasonal constrpction employees.8S.:, L. Co. of Pipestone,96 NLRB 1148;R. Appel, Inc., 95 NLRB 7.9 Ibid.10 Stokely-Van Camp, Inc.,102 NLRB 1259;Libby, McNeill & Libby, 90 NLRB 279."Cf.Warren Paper Products Co., 93 NLRB 1187; J. C. Penney Company, 92 NLRB 1286.WESTCHESTERDIVISION,PETROLEUMHEAT & POWER CO.,INC.tandLOCAL 456, INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA, AFL, Petitioner.Case No. 2-RC-5433.July13, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed on December 16, 1952, underSection 9(c) of the National Labor Relations Act, a hearing was'The Employer's name appears as amended at the hearing.106 NLRB No. 20.